DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 4, 9, and 11 are objected to because of the following informalities:  claims 2 and 9 recite “probility”; claims 4 and 11 recite “precentage”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chambah et al. (Toward an automatic subjective image quality assessment system, 2009, Proceedings of SPIE, Pages 1-12), hereinafter “Chambah”.
Regarding claim 1, Chambah teaches:
A method of classifying a contrast level of an image (See the Abstract.), the method comprising: 
obtaining an image from an image source (See image input in Fig. 1 on page 3 and Fig. 2 on page 4.); 
extracting intensity values for each pixel of the obtained image (See Eq. 1-4 on pages 5-6. Extraction of intensity values for each pixel is understood from the obtaining of “darkest pixels”, “brightest pixels”, “grayscale of each pixel”, and etc. Also see page 5: “In the present work, the objective metric set is the result of a feature selection criterion which is the image contrast. Contrast in image processing is usually defined as a ratio between the darkest and the brightest spots of an image. Image contrast is defined in different ways, but it is usually related to variations in image luminance.”); 
calculating a probability distribution for the obtained image representing a number of pixels at each unique pixel value (See the use of a histogram in Eq. 1-4 on pages 5-6.); 
determining, from the calculated probability distribution, a spread value representing a series pixel values including at least a predetermined number of pixels at each pixel value in the series of pixel values (See Eq. 1, Michelson-like contrast. The difference between 5% of the darkest pixels and the brightest pixels of the image serve as a “spread value”.); 
classifying the obtained image a member of one of three classes (See the ratings from 1-5 in Fig. 10 on page 10.) based on the calculated probability distribution and the determined spread value (See Fig. 10 on page 10. It appears that multiple checkboxes among CM, CL, CB, and CE can be selected. CM refers to the Michelson-like contrast and CB refers to a global metric that quantifies the uniformity of the image histogram, as explained on page 5. The case where CM and CB are selected serves as “based on the calculated probability distribution and the determined spread value”. ).

Regarding claim 4, Chambah teaches:
The method according to claim 1, further comprising: scaling the determined spread value to represent a precentage of pixel values 172104-26099-non-provamong all possible pixel values within the spread (See Eq. 1 on page 5, Max(Ic) – Min (Ic) divided by Max(Ic) is a percentage.); and generating a data frame including the probability distribution and the scaled spread value (See the interface in Fig. 10 on page 10.).

Chambah teaches claim 8 for the reasons given in the treatment of claim 1. Chambah further teaches:
An apparatus configured to classify a contrast level of an image comprising: one or more memories storing instructions; and one or more processors that, upon execution of the stored instructions (See the Abstract.), configure the one or more processors to:

Chambah teaches claim 11 for the reasons given in the treatment of claim 4.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambah (Toward an automatic subjective image quality assessment system, 2009, Proceedings of SPIE, Pages 1-12), in view of Tariq et al. (U.S. Pub. No. 2019/0391578), hereinafter “Tariq”.
Claim 2 is met by the combination of Chambah and Tariq, wherein
Chambah teaches:
The method according to claim 2, further comprising: 
Chambah does not disclose the following; however, Tariq teaches:
determining, in a case where the determined number of channels is greater than a predetermined number of channels, a luminance value for each pixel at each of the determined number of channels (See [0100]: “Although FIGS. 8A, 8B, and 8C are discussed in the context of varying a size of input images and/or in the context of selecting a ML model based on expected output sizes, any metric and/or data stratification can be used to select the appropriate ML models and/or input scales. For example, various metrics can include, but are not limited to, one or more of contrast (e.g., local contrast of regions and/or pixels of an image), brightness, number of channels, color (e.g., RGB, black and white, grayscale, etc.), size (e.g., width and height), area, a size of a grid, a number of objects identified in an image, time of day (e.g., day/night), weather (e.g., rain, sun, snow, fog, etc.), classification, and the like.”).
Motivation to combine:
Chambah and Tariq together teach the limitations of claim 2. Tariq is directed to a similar field of art (selection of an image region for input to a neural network based on e.g., number of channels). Therefore, Chambah and Tariq are combinable. Modifying the system and method of Chambah by adding the capability of “determining, in a case where the determined number of channels is greater than a predetermined number of channels, a luminance value for each pixel at each of the determined number of channels”, as taught by Tariq, would yield the expected and predictable result of tuning for either color or black and white processing. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Chambah and Tariq in this way.

Claim 3 is met by the combination of Chambah and Tariq, wherein
The combination of Chambah and Tariq teaches:
The method according to claim 2, further comprising: 
And Tariq further teaches:
determining, in a case where the determined number of channels is greater than a predetermined number of channels, a luminance value for each pixel at each of the determined number of channels (See [0100]: “Although FIGS. 8A, 8B, and 8C are discussed in the context of varying a size of input images and/or in the context of selecting a ML model based on expected output sizes, any metric and/or data stratification can be used to select the appropriate ML models and/or input scales. For example, various metrics can include, but are not limited to, one or more of contrast (e.g., local contrast of regions and/or pixels of an image), brightness, number of channels, color (e.g., RGB, black and white, grayscale, etc.), size (e.g., width and height), area, a size of a grid, a number of objects identified in an image, time of day (e.g., day/night), weather (e.g., rain, sun, snow, fog, etc.), classification, and the like.”).
Motivation to combine:
See the motivation to combine in the treatment of claim 2.

Claim 9 is met by the combination of Chambah and Tariq for the reasons given in the treatment of claim 2.

Claim 10 is met by the combination of Chambah and Tariq for the reasons given in the treatment of claim 3.


Allowable Subject Matter
Claims 5-7 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, individually or in combination, does not disclose or suggest in claim 5 (and similarly in claim 12): “generating a data frame including the calculated probability distribution and the determined spread value; providing the generated data frame to a trained machine learning model trained to predict, based on the generated data frame, which one of the three classes the image belongs; and generating, for each of the three classes, a likelihood value representing a likelihood that the obtained image belongs in that class; classifying the obtained image in one of the three classes based on the likelihood value meeting a predetermined threshold.”

Claims 6 and 7 are dependent on claim 5 and claims 13 and 14 are dependent on claim 12. Claims 6, 7, 13, and 14 are accordingly indicated as having the same allowable subject matter.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661